696 S.E.2d 527 (2010)
STATE of North Carolina
v.
Darryl William COLEMAN.
No. 484P09.
Supreme Court of North Carolina.
April 14, 2010.
Sarah Meacham, Assistant Attorney General, for State.
*528 Darryl William Coleman, pro se.
Prior report: ___ N.C.App. ___, 684 S.E.2d 513.

ORDER
Upon consideration of the petition filed on the 23rd of November 2009 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 14th of April 2010."